Citation Nr: 0633247	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  97-20 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to an evaluation in excess of 10 percent for 
a right knee disorder, status post arthroscopy, manifested as 
instability.

2.  Entitlement to a separate compensable disability 
evaluation for a right knee disorder, status post 
arthroscopy, manifested as arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to 
November 1970, from February 1991 to July 1991, and from 
December 1995 to September 1996.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of  March 1997 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Jackson, Mississippi, which granted service connection for a 
right knee disability and assigned an initial noncompensable 
rating.  The veteran appealed this decision.  While the 
appeal was pending the RO in a March 1998 rating decision 
granted a 10 percent rating dating back to original 
entitlement.  

In June 1999, the Board issued a Decision/Remand.  The Board 
remanded other issues on appeal involving hearing loss of the 
right ear and tinnitus.  The Board granted entitlement to 
service connection for hearing loss of the left ear, thereby 
removing this issue from appellate status, and it denied the 
veteran's claim for an initial evaluation in excess of 10 
percent for a right knee disability.  The veteran was 
notified of this action and he appealed to the United States 
Court of Appeals for Veterans Claims (Court).

On March 27, 2001, the Court issued an Order that vacated the 
board's decision that denied a higher original disability 
rating for the right knee disorder.  The claim was remanded 
to the Board for readjudication in accordance with the 
Court's holdings in Holliday v. Principi, 14 Vet. App. 280 
(2001), et. al. and the revised duty to assist provisions 
known as the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106- 475, 114 Stat. 2096 (Nov. 9, 2000) [VCAA], codified 
under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  

Following that return, the Board determined that additional 
development was required.  The Board notified the veteran 
that it was deferring issuing a decision on the issues and 
that it would be undertaking additional development pursuant 
to 38 C.F.R. § 19.9(a)(2) (2003).  The Board sought to obtain 
additional medical documents from the veteran's previous 
health care providers.  Additionally, the Board informed the 
veteran that it would be requesting that an additional 
examination of the veteran's knee be undertaken.  Finally, 
the veteran was informed that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  The Board began this 
course of development in March 2002.

In May 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit Court) issued Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed.Cir. 2003).  In that case, the Federal Circuit 
Court invalidated portions of the Board's development 
regulation package.  The Federal Circuit Court further stated 
that the Board was not allowed to consider additional 
evidence [evidence developed by the Board] without remanding 
the case to the RO for initial consideration and without 
having a waiver by the appellant.

The Board subsequently remanded the claim to the RO in August 
2003, and in July 2004, the Board determined that additional 
evidence was still needed and remanded the increased rating 
claim for the right knee and the service connection claims 
for hearing loss of the right ear and tinnitus for additional 
development.  While the matters were on remand status, the RO 
in a March 2006 rating decision granted service connection 
for bilateral hearing loss (encompassing the right ear claim) 
and for tinnitus, thereby removing these issues from 
appellate status.

The remaining issue of entitlement to an increased initial 
rating for the right knee disorder has since been returned to 
the Board for review.

The Board again notes that the veteran has submitted a claim 
for entitlement to an annual clothing allowance.  This matter 
was previously referred to the RO by the Board in July 2004, 
but still has not been addressed by the RO.  As such, it is 
again referred back to the RO for proper action.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of arthrotomy 
right knee, is manifested by no more than slight recurrent 
lateral instability.

2.  X-ray report dated in June 16, 1998 shows evidence of 
early arthritic changes of the right knee, and the veteran is 
shown to have complaints of pain.  

3.  The veteran's service-connected degenerative joint 
disease of the right knee is manifested by ranges of motion 
repeatedly shown to be greater than 5 to 60 degrees, with the 
most recent range of motion shown to be 0 to 145 degrees.    


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for recurrent lateral instability of the right knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.3, 4.7, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2006).

2.  The criteria for a separate 10 percent rating for 
arthritis of the right knee have been met as of June 16, 
1998.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2006).

3.  The criteria for a separate compensable rating for 
limitation of flexion of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2006).

4.  The criteria for a separate compensable rating for 
limitation of extension of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.3, 4.7, 4.14, 4.25, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2006).
 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  The Board finds that any 
defect with respect to the notice requirement in this case 
was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim for service 
connection was received in September 1996.  After granting 
service connection, the VA provided initial notice of the 
provisions of the duty to assist as pertaining to entitlement 
to an increased rating in the July 2004 letter, which 
included notice of the requirements to an increased rating, 
of the reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
her possession relevant to the claim.  The duty to assist 
letter specifically notified the veteran that VA would obtain 
all relevant evidence in the custody of a federal department 
or agency.  He was advised that it was his responsibility to 
either send medical treatment records from her private 
physician regarding treatment, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
these claims so that VA could help by getting that evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  VA and private records were obtained and 
associated with the claims folder.  Although the matter was 
remanded in July 2004 in part to allow for the obtaining of 
additional medical evidence the veteran failed to assist the 
RO in helping obtain these records, after he received the 
July 2004 VA letter directing him how to assist the RO in 
obtaining medical records.  Thus the VA did its best to 
comply with the Board's remand directives in light of the 
veteran's failure to cooperate in obtaining additional 
records.  The duty to assist is not a one-way street, and it 
is the conclusion of the Board that the veteran has not 
fulfilled his duty to cooperate in this matter.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  If a veteran [appellant] 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  See Wood, supra; Hayes v. 
Brown, 5 Vet. App. 60, 68 (1993).  In this instance, it seems 
that the appellant failed to cooperate with the VA, to the 
detriment of his claim.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The evidence of record 
includes examination reports, and the most recent examination 
report of July 2002 provides a recent assessment of the 
veteran's condition based on examination of the veteran.  In 
light of the fact that additional evidence was not obtained 
that might have shown a worsening of symptoms, and in light 
of a partial grant in this matter, the veteran is not 
prejudiced by the lack of a more recent examination.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with notice of 
the type of evidence necessary to establish an earlier 
effective date.  However, since an increased rating is being 
denied for the right knee disorder, the failure to send such 
a letter is harmless error.  Regarding the grant of a 
separate rating for arthritis of the right knee disorder, any 
notice deficiency will be addressed by the RO at the time the 
Board's decision is implemented.  Significantly, the veteran 
retains the right to appeal any effective date and rating 
assigned.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Bernard v. Brown, 4 Vet. App. 384 (1993); see also 
38 C.F.R. § 20.1102 (harmless error).

II.  Increased Initial Rating

Service connection was granted for a right knee disability in 
a March 1997 rating decision and assigned an initial 
noncompensable rating.  The veteran appealed this decision.  
While the appeal was pending the RO in a March 1998 rating 
decision granted a 10 percent rating dating back to original 
entitlement.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2006).  The Court has held that 
the RO must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. 
§ 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

According to 38 C.F.R. § 4.59 (2006), painful motion is an 
important factor of disability with any form of arthritis, 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight-
bearing and non weight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Lichtenfels 
v. Derwinski, 1 Vet. App. 484, 488 (1991); Hicks v. Brown, 8 
Vet. App. 417 (1995).

Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability. 
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has 
held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection.  Fenderson v. West, 12 Vet. App. 
119 (1999).

The report of an August 1996 treatment reflects that the 
veteran injured his knee in January 1996 and had surgery 
about 6 to 8 weeks ago.  His right knee had medial pain 
especially with prolonged standing.  On examination, his 
right knee had no effusion and no joint line tenderness.  
There was tenderness over the pes anserine, but no 
ligamentous instability.  He was assessed with right knee 
"PF" arthrosis and pes anserine tendonitis.  

The report of an October 1996 VA examination noted a history 
of the veteran having fallen in January 1996 while carrying a 
footlocker up a flight of stairs, resulting in his knee 
swelling.  His magnetic resonance imaging (MRI) was 
interpreted as showing a torn meniscus and he had 
arthroscopic surgery (ATS) in June or July 1996.  The 
cartilage behind the patella "needed cleaning" but no 
pathology was found in the menisci.  At the examination he 
complained of pain on the medial aspect of the right knee 
when he squats or fully extends the knee in bed.  There were 
no other symptoms.  His gait was normal and there was no 
effusion, swelling or deformity.  He had full extension and 
150 degrees of flexion.  He had no quadriceps atrophy.  He 
had multiple well-healed arthroscopic portals.  He had almost 
no retropatellar crepitation.  The examiner was unable to 
sublux the patella laterally with the knee flexed 30 degrees.  
His collateral ligaments were stable to varus and valgus 
stress in extension and in 30 degrees of flexion.  The 
anterior, posterior and Lachman' s signs were normal.  He had 
no tenderness over the medial or lateral joint line.  He had 
no swelling or tenderness in the popliteal area.  The 
examiner could find no organic pathology in the right knee to 
explain his symptoms.  He was sent to X-ray, which revealed 
no osseous or joint or soft tissue abnormalities.  

In July 1997 the veteran underwent an MRI that showed a 
vertical tear involving the posterior and anterior aspect of 
the lateral meniscus.  He also had a vertical tear involving 
the posterior aspect of the medial meniscus shown.  Fluid was 
also noted in the knee joint, posterior to the patella.  
There appeared to be a Baker's cyst.  The possibility of 
migration of a piece of meniscus could not be excluded and an 
arthroscopic examination could be helpful.  

A July 1997 treatment record revealed that the veteran was 
noted to have a meniscus tear on MRI.  He previously had ATS 
done and reported no tear.  He still had pain and 
intermittent swelling.  It hurt mostly going down stairs.  
His right knee had a full range of motion, with no effusion 
and Lachman.  He was stable to varus/valgus without crepitus 
and negative McMurray.  The impression was probably right 
medial meniscus tear.  

In February 1998 the veteran underwent ATS surgery of the 
right knee.  He underwent a partial medial and lateral 
meniscectomy and shaving of the condyle and patella of the 
right knee.  Findings were of degenerative lateral meniscus 
with posterior horn tear on the medial meniscus.  He also had 
Grade III chondromalacia on the medial femoral condyle and 
Grade I and II chondromalacia on the patella.  Two loose 
bodies were removed.  

The report of a June 1998 VA examination noted the veteran's 
injury history involving the right knee as well as subsequent 
surgical history.  He remained symptomatic since his most 
recent surgery of February 1998.  He was noted to have 
returned to work six weeks post-surgery.  He now described 
chronic pain which varied in severity.  Prolonged periods of 
weight bearing were bothersome.  He also had pain with 
prolonged sitting, driving or riding for extended periods of 
time.  He had pain with prolonged sitting, driving or riding 
for extended periods of time.  He also had periods of his 
knee giving way with pivoting types of movements or going 
down stairs or an incline.  He was given a brace the previous 
day.  Physical examination revealed that he walked with a 
trace limp on the right.  His range of motion was 0 to 125 
degrees.  There was no pain on motion.  There was no redness, 
heat or swelling noted.  He had rather definite tenderness to 
palpation in the medial joint line.  His Lachman' s 
examination was negative.  Collateral ligaments appeared 
stable in extension as well as in 30 degrees of flexion at 
the time of this examination.  His McMurray's was negative.  
There was no measurable atrophy of the quads.  He could heel-
toe walk and squat and rise.  He was diagnosed with residuals 
of right knee injury, status post arthroscopy times 2.  

The accompanying June 16, 1998 X-ray showed mild narrowing of 
the medial joint space and very mild hypertropic spurring 
present.  No other abnormalities were seen.  

A November 1998 VA examination report indicated that another 
examination was not needed but the examiner was asked to 
review the prior VA examination and X-ray and answer whether 
the veteran had arthritis of the right knee.  After review of 
the X-ray reports from June 1998, the examiner commented that 
the veteran does have early arthritic changes of the right 
knee.  

VA treatment records from 1998 through 1999 reflect that the 
veteran continued with fairly mild right knee symptoms, 
though he still used a brace on it.  A November 1998 
orthopedic record revealed that he was doing well with a 
varus off loading brace but was still having medial joint 
pain.  A May 1999 record revealed his right knee was treated 
with "off loader brace" with usual relief and his range of 
motion was 0 to 110 degrees.  

The veteran testified at a personal hearing at the RO in 
February 1999.  During the hearing, he stated that he had 
pain in the right knee every day and small "popping." He 
stated that, after a hard day of work, he could feel heat and 
a small amount of swelling.  He wore a brace to take pressure 
off the inside of the knee.  He denied any instability of the 
knee.  He stated that he could not jog anymore.  He indicated 
occasional sharp pains in the knee.

X-rays from May 1999 and May 2000 confirmed degenerative 
changes of the right knee.  Additionally, X-rays from January 
2001 and July 2001 revealed mild narrowing at the medial 
joint space compartment. 

A July 2001 VA orthopedic clinic note revealed that the 
veteran had an arthroscopy to the right knee in February 1998 
for a torn medial meniscus.  He  was noted to have lost 
weight and was down to 225 but needed to lose more, down to 
200 pounds.  Physical examination revealed normal dimpling 
and did not have any effusion.  He did have a tenderness on 
the medial side over the joint line.  He had a very mild 
psuedolaxity, which would be compatible with little decrease 
in the distance between the femur and tibia.  He had no 
pivot.  Anterior and posterior cruciate ligaments were good.  
He had a good range of motion.  The diagnosis was post 
arthroscopy of the right knee with a torn medial meniscus.  
Some early degenerative changes were manifested by decreased 
joint heights between the tibia and femur medially.  The plan 
was to continue to try to keep him losing weight and continue 
glucosamine.  Plans were to recheck him in 6 months. 

A September 2001 prosthetic note revealed that the veteran 
continued to wear knee braces prescribed for his service-
connected knee condition.   

The report of the most recent VA examination of July 2002 
noted the veteran to now complain of burning pain on the 
medial aspect of the right knee if he is on his feet all day 
or if his knee is in one position for too long.  He was not 
taking any medication for this.  Physical examination 
revealed his gait to be normal.  He had well-healed 
arthroscopic portals of the right knee.  He had full 
extension and 145 degrees of flexion.  There was no swelling, 
effusion, quadriceps atrophy or patellar instability.  He had 
very minimal retropatellar crepitation which was actually 
more in the left than his right knee.  There was no point 
tenderness.  Ligaments were stable to varus/valgus stress in 
extension and to 30 degrees of flexion.  The anterior drawer 
test, posterior drawer test and Lachman's test were all 
negative.  The impression was degenerative tears, medial and 
lateral menisci right knee, status post arthroscopy 
meniscectomy right knee and minimal osteoarthritis right 
knee.  The examiner commented that the veteran complained of 
no pain on motion.  The examiner did not have X-rays from 
1998 to determine if there was narrowing of the articular 
cartilage immediately prior to the meniscectomy.  The 
examiner believed that the veteran's current symptoms were 
most likely due to arthritis.  He should be having no 
symptoms from the arthroscopic surgery.  The osteoarthritis 
was more likely then not due to the torn meniscus.  The 
examiner reviewed the claims file.  All abnormal physical 
findings were noted in the physical examination.  The 
examiner could detect no objective evidence of weakness, 
incoordination, instability, fatigability or loss of motion 
due to the above.  The examiner was unable to estimate the 
range of motion and functional capacity during the flare-ups.  

The veteran was provided with the opportunity to submit 
additional evidence regarding his right knee disability 
pursuant to the Board's 2004 remand.  The veteran failed to 
do so, thus in spite of the age of the most recent 
examination, there is no need to schedule another 
examination, where the veteran has failed to provide any 
evidence of the knee worsening since the last examination.  
The duty to assist is not a one way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.    

VA General Counsel recently held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9-
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 
38 C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.  

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below:  20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x-
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees.  38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260.  Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg).  VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability.  
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

Based on review of the evidence, the Board finds that 
preponderance of the evidence is against any increased 
ratings for the veteran's right knee disability based on 
instability.  Repeatedly the evidence has shown there to be 
no objective evidence of instability on testing of the knee.  
Although the June 1998 examination noted the veteran's 
complaints of the right knee giving way on pivoting movements 
or walking down inclines or stairs, this examination was a 
few months after his February 1998 arthroscopic surgery.  
Furthermore, this examination revealed no objective signs of 
instability on testing.  Although the veteran was given a 
brace around the time of this examination, which he continued 
to wear through September 2001 and presumably beyond, the 
evidence after February 1998 was negative for complaints or 
objective findings of instability.  He denied instability at 
his February 1999 hearing.  Although findings of 
"pseudolaxity" were noted in a July 2001 orthopedic note, 
his anterior and cruciate ligaments were described as good.  
The most recent examination of July 2002 was negative for any 
indicators of instability and the examiner attributed the 
veteran's current symptoms to be from the arthritis.  As 
noted earlier, the veteran did not assist with obtaining more 
recent treatment records that would have been probative in 
adjudicating this claim.  In sum, the evidence is against an 
initial rating in excess of 10 percent for the right knee 
disability as manifested by instability as there is no 
evidence of a moderate instability.  

Regarding the question of whether an increased separate 
rating for right knee arthritis is warranted, the Board finds 
that effective June 16, 1998, which is the first time 
arthritis was detectable on an X-ray, a separate 10 percent 
rating is warranted for X-ray evidence of arthritis under 
VAOGCPREC 9-98 and Diagnostic Code.  The detectable X-ray has 
been accompanied by complaints of pain, and as noted above, 
the July 2002 examination contained the opinion that the 
current symptoms, mainly complaints of pain, are attributable 
to his arthritis.  

However, separate compensable ratings are not shown to be 
warranted for either limitation of flexion or extension.  His 
ranges of motion for both flexion and extension have been 
better than the noncompensable range, which is 5 degrees for 
extension and 60 degrees for flexion.  His ranges of motion 
are generally shown to be close to or within the normal range 
of motion of 0 degrees extension and 140 degrees flexion.  
His most recent examination of July 2002 revealed a full (0 
degrees) extension and 145 degrees flexion (actually beyond 
normal range).  The examination reports leading up to this 
examination likewise showed full extension and flexion well 
over 60 degrees, with flexion shown to be 150 degrees in 
October 1996 and 125 degrees in June 1998.  

Thus separate compensable ratings for flexion or extension 
are not warranted.  See 38 C.F.R. § 4.71a Diagnostic Code 
5260, 5261.  

In sum, the Board finds that a rating in excess of 10 percent 
disabling for instability is not warranted for the veteran's 
right knee disability.  As of June 16, 1998, a separate 10 
percent rating is warranted for arthritis of the right knee 
with pain, but with noncompensable ranges of motion.  

The Board also finds the criteria for invoking the procedures 
for assignment of a higher evaluation on an extra-schedular 
basis have not been met in the absence of evidence showing 
that the veteran's right knee disorder resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation); warranted frequent periods of 
hospitalization; or otherwise has rendered impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for a right 
knee disorder, status post arthroscopy as manifested by 
instability is denied.

A separate 10 percent for a right knee disorder, status post 
arthroscopy as manifested by arthritis, is granted as of June 
16, 1998, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


